DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 06/07/2021 on Alexander Knapp.
The application has been amended as follows: 
1.  (Currently amended)  A system, comprising:
an encoder configured to compress data representing a point cloud, wherein to compress the data representing the point cloud, the encoder is configured to:
determine, for the point cloud, a plurality of patches each corresponding to three-dimensional (3D) portions of the point cloud projected onto respective two-dimensional (2D) planes; 
generate an attribute patch image and a geometry patch image for respective ones of the patches; 
pack the generated attribute patch images and the generated geometry patch images into one or more 2D image frames; and

down-scaling at least one of the one or more 2D image frames via a video codec, wherein the downscaling of the at least one 2D image frame reduces a quantity of pixels of the attribute patch images or the geometry patch images packed into the at least one 2D image frame,
wherein ones of the 2D image frames comprising packed geometry patch images are down-scaled to a different size, or not down-scaled, as compared to other ones of the 2D image frames comprising packed attribute patch images; and
wherein a resolution of the at least one down-scaled video-encoded 2D image frame is signaled in a video encoded bit stream for the at least one down-scaled video-encoded 2D image frame instead of, or in addition to, being encoded in a header for a group of frames comprising the video encoded one or more 2D image frames.

9.  (Currently amended)  A method, comprising:
determining, for a point cloud, a plurality of patches each corresponding to portions of the point cloud projected onto respective planes; 
generating an attribute patch image and a geometry patch image for respective ones of the patches; 
packing the generated attribute patch images and the generated geometry patch images into one or more two-dimensional (2D) image frames; 
video encoding the one or more 2D image frames, wherein said video encoding comprises:
down-scaling at least one of the one or more 2D image frames via a video codec, wherein down-scaling the at least one of the one or more 2D image frames reduces a quantity of pixels of the attribute patch images or the geometry patch images packed into the at least one 2D image frame;
wherein ones of the 2D image frames comprising packed geometry patch images are down-scaled to a different size, or not down-scaled, as compared to 
wherein a resolution of the at least one down-scaled video-encoded 2D image frame is signaled in a video encoded bit stream for the at least one down-scaled video-encoded 2D image frame instead of, or in addition to, being encoded in a header for a group of frames comprising the video encoded one or more 2D image frames.

17.  (Currently amended)  A system, comprising:
a decoder configured to:
receive video encoded two-dimensional (2D) image frames comprising 2D attribute patch images and 2D geometry patch images of a point cloud, wherein at least one of the video encoded 2D image frames comprises a 2D image frame packed with attribute patch images or geometry patch images that has been down-scaled in a 2D domain relative to 2D image frames of other ones of the video encoded 2D image frames;
video decode the video encoded 2D image frames;
determine ones of the video decoded 2D image frames that have been down-scaled relative to other ones of the video decoded 2D image frames;
up-scale, in the 2D domain, the ones of the video decoded 2D image frames that have been down-scaled in the 2D domain; and
reconstruct a representation of the point cloud based on the video decoded 2D image frames and the up-scaled ones of the video decoded 2D image frames.

18.  (Currently amended) The system of claim 17, wherein the decoder is further configured to:
up-scale the representation of the point cloud in three-dimensional (3D) space.




Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Schwarz and Yano fail to disclose an encoder is to compress data representing a point cloud, wherein video encode the one or more two dimensional (2D) image frames comprising packed attribute patch images, wherein said video encode the one or more 2D image frames comprises: down-scaling at least one of the one or more 2D image frames via a video codec, wherein the downscaling of the at least one 2D image frame reduces a quantity of pixels of the attribute patch images or the geometry patch images packed into the at least one 2D image frame, wherein ones of the 2D image frames comprising packed geometry patch images are down-scaled to a different size, or not down-scaled, as compared to other ones of the 2D image frames comprising packed attribute patch images; and wherein a resolution of the at least one down-scaled video-encoded 2D image frame is signaled in a video encoded bit stream for the at least one down- scaled video-encoded 2D image frame instead of, or in addition to, being encoded in a header for a group of frames comprising the video encoded one or more 2D image frames in claim 1 as asserted in the remarks, pages 12-14, filed on 05/27/2021. Claim 9 is allowable for the same reasons as claim 1. Claim 17 has been allowed as indicated in the previous office action dated 03/22/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425